MEMORANDUM **
Dilbagh Singh Dilbar and Gurpreet Singh, natives and citizens of India, petition for review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming the Immigration Judge’s (“IJ”) order denying their motion to reopen removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion, see Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), and we deny the petition for review.
Dilbar concedes that his attorney received notice of his hearing. See 8 U.S.C. § 1229(a)(2)(A); Garcia v. INS, 222 F.3d 1208, 1209 (9th Cir.2000) (per curiam) (holding that it is a longstanding principle that a party is considered to have notice of all facts of which his attorney has notice) (citations omitted). Furthermore, Dilbar made no showing that he failed to appear at his hearing due to circumstances that are exceptional within the meaning of 8 U.S.C. § 1229a(e)(1). See, e.g., Valencia-Fragoso v. INS, 321 F.3d 1204, 1206 (9th Cir.2003) (holding that a petitioner’s failure to appear because she forgot the correct time of the hearing is not, in and of itself, an exceptional circumstance). Accordingly, the IJ did not abuse his discretion in denying Dilbar’s motion to reopen. See 8 U.S.C. § 1229a(b)(5)(C)(i).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.